By our opinion, Adam v. Saenger, Tex. Civ. App. 101 S.W.2d 1046, we affirmed the judgment of the trial court sustaining the general demurrer to appellant's petition and dismissing the cause; see opinion for nature of the suit. On the ground that it was without jurisdiction, our Supreme Court dismissed appellant's petition for writ of error. On writ of certiorari, the Supreme Court of the United States reversed our judgment, and remanded the cause to this court for further proceedings not inconsistent with its opinion, reported, Estaban Adam, Petitioner, v. William Saenger et al., 303 U.S. 59, 58 S. Ct. 454, 82 L. Ed. 6.49.
The case is now before us on appellant's motion to remand to the trial court. It is our opinion that the motion should be granted. Appellees have filed a contest to the motion, suggesting that the general demurrer was good on grounds not discussed by us in our former opinion; but, as we understand the record, all points made by appellees were necessarily before the Supreme Court of the United States, and ruled against them before the court could reach the point decided in its opinion.
We make no further statement of the nature of the cause for the reason that all points made by appellees are propositions of law available to them on the face of the record, and require no supporting statement by us.
Appellees will be allowed the usual fifteen days to file their motion for rehearing against this order, as a basis for their appeal to the Supreme Court.
The judgment of the lower court is reversed and the cause remanded for further proceedings not inconsistent with the opinion of the Supreme Court of the United States and with this opinion. *Page 688